Filed 6/2/15 P. v. Winslow CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B260859
                                                                           (Super. Ct. No. SM105224)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

ANTHONY FRANEL WINSLOW,

     Defendant and Appellant.




                   Anthony Franel Winslow appeals from a November 13, 2014 order denying
his petition to recall a Three Strikes sentence pursuant to Proposition 36 (Pen. Code,
§ 1170.126).1 In 1998, appellant was convicted of unlawful possession of a firearm by a
felon (former § 12021, subd. (a), now § 29800) and resisting an executive officer (§ 69).
The trial court found that appellant had suffered two prior serious/violent felony
convictions within the meaning of the Three Strikes law (§ 667, subd. (e)((2)(A)) and had
served four prior prison terms (§ 667.5, subd. (b)). Appellant was sentenced to 29 years
to life. In 1999, we affirmed the conviction in an unpublished opinion. (B124108.)
                   On March 26, 2013, appellant filed a petition to recall his sentence and be
resentenced pursuant to Proposition 36. (§ 1170.126.) The trial court denied the petition


1
    All statutory references are to the Penal Code unless otherwise stated.
on the ground that appellant was ineligible for resentencing because he was armed during
the commission of the offense. (§ 1170.126, subd. (e)(2); 667, subd. (e)(2)(C)(iii); see
People v. White (2014) 223 Cal. App. 4th 512, 527.)
              We appointed counsel to represent appellant in this appeal. After counsel's
examination of the record, he filed a brief raising no issues.
              On March 24, 2015, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. On May 22,
2015, appellant submitted a letter brief stating, among other things, that the underlying
conviction may not be supported by the evidence because of a discrepancy in discovery
regarding the firearm's serial number. Appellant's possession of a firearm during the
commission of the offense renders him ineligible for Proposition 36 resentencing.
(§ 1170.126, subd. (e)(2); 667, subd. (e)(2)(C)(iii); People v. White, supra, 223
Cal.App.4th at p. 527; People v. Osuna (2014) 225 Cal. App. 4th 1020, 1032; People v.
Brimmer (2014) 230 Cal. App. 4th 782, 799.)
              We have reviewed the entire record and are satisfied that appellant's
counsel has fully complied with his responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106,
126.)
              The judgment (order denying petition for resentencing) is affirmed.
              NOT TO BE PUBLISHED.


                                           YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                              2
                                  Rick Brown, Judge

                        Superior Court County of Santa Barbara

                         ______________________________


             California Appellate Project, under appointment by the Court of Appeal,
Jonathan B. Steiner, Executive Director and Richard B. Lennon, Staff Attorney, for
Appellant.


             No appearance for Respondent.




                                           3